Order filed, January 10, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00956-CR
                                ____________

                   PHILLIP BRANDON ADKINS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 2
                            Harris County, Texas
                      Trial Court Cause No. 1766984


                                     ORDER

      The reporter’s record in this case was due December 12, 2012. See Tex. R.
App. P. 35.1. On December 20, 2012, this court granted the court reporters request
for extension of time to file the record until January 9, 2013. To date, the record
has not been filed with the court. Because the reporter’s record was not filed
within the time prescribed in the first request, the court GRANTS your second
request and issues the following order.
       We order Ida Garcia, the official court reporter, to file the record in this
appeal on or before 30 days. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
If Ida Garcia does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                  PER CURIAM